Title: Enclosure: From —— to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 6 September 1794
From: 
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas


Copenhagen, 6 September 1794.
The sale of 895,000. lb. Salpetre by our East India Company took place on Wednesday: We had orders from You to buy 100. to 110,000 lb. without limitation of price: Notwithstanding which We could but presume, whenever Orders are not given to be executed at any price, be it ever so high, that you relied upon our not going to prices extravagant beyond Conception, but on the Contrary, that We should be guided more or less by the prices of the Article as quoted from other places. On this ground We should have gone so far as f 70.—but this was nothing near the mark. Our prices have been from 30 RDr 1 p. to 51 RDr 1 p. rating at an average RDr 45. 3. 4. Thus gentlemen, the Saltpetre would have stood you in, Holld. Curry. f 122. 4.—free on board, but exclusive of freight and charges in America. Did you ever hear of any such prices for the Article?
The Calculation is,


Provision and Charges in Copenhagen
3 
pr. ct.



Refraction 
10
" "



Insurance
6 a 7
" "




20
per Cent
which added



to the Avarage price of RDr 45. 3. 4. makes RDR 54. 4.—and at 112 pr. ct. Hd. Cy. f 122. 4.—. What an important Loss should We then not have occasioned you, had we acted up to the proverb, Follow orders altho’ You do wrong.
Except for some small Commissions at the current prices, which other Houses (but not ours) have though fit to execute, the whole parcel was bought for French Account, and had we absolutely resolved to buy Your 100m to 110m the Average price would in all probability have risen to RDr 60. if not higher.
We impatiently expect every Day the arrival of the private ship Elseneur which has above 800m lb. on board: Should she reach port, And You judge, that We ought to have executed your order, We dare take upon ourselves to deliver You 100. lb at f 122.4 or RDr 45.3.4.
In a Boston price current of 23 May, Salpetre is quoted at 16 pence per lb which is not half the price that has been paid for it here. The mad prices to which that article is pushed in this place, can have no great influence upon other markets, from whence the French cannot export it. Granting to which Consideration its due weight and we doubt not Gentlemen, that you will fully approve our having assumed to protract the excution of your unlimited Order.
